 1   Brette L. Evans (sbn177042)
     Evans Law Offices
 2   1150 N. First Street, Suite 110
     San Jose, California 95112
 3   TEL: (408) 298-8910
     FAX: (408) 298-8911
 4   Attorneys for Debtor(s)
 5

 6                            UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 7
     ____________________________________
 8
                                          )
                                          )            CASE NO: 19-50316 SLJ
 9
                                          )
     Cheryl L. Blank                      )            MOTION FOR ORDER ALLOWING DEBTOR
10
                                          )            TO SELL RESIDENTIAL REAL PROPERTY
                                          )
11
                                          )            PURSUANT TO 11 U.S.C. §363(b)
                                          )
12
                             Debtor(s).   )            (5511 Eagles Lane, Apt. 1, San Jose, CA 95123)
                                          )
13
                                          )            Date:
                                          )
14
                                          )            Time:
                                          )            Place: Telephonic Hearing
15
                                          )                   280 S. First St., San Jose CA.
                                          )            Crtrm: 9
16
                                          )
17   ____________________________________ )                      HON. STEPHEN L. JOHNSON
18   MOVANT, CHERYL L. BLANK (also referred to as “Debtor”): Debtor hereby moves this court
19
     for an order approving the sale of Debtor’s real property pursuant to Bankruptcy Code Section 363(b).
20
        1. On February 15, 2019, Debtor caused to be filed a Voluntary Petition under Chapter 13. Among
21

22
     the assets in Debtor’s bankruptcy estate at the time of the filing of the Voluntary Petition was a

23   residence located at 5511 Eagles Lane, Apt. 1, San Jose, CA 95123 (hereinafter referred to as the
24   “Property”). The Property is residential real property, and it is Debtor’s primary residence. Debtor has
25
     claimed a homestead of $75,000.00. (Amended Schedule C, Docket No. 67).
26
        2. Debtor jointly owns the Property with her non-filing spouse, Robert Blank.
27

28

       ________________________________________________________________________________________________
                                                          1

     Case: 19-50316       Doc# 120      Filed: 08/12/20       Entered: 08/12/20 16:54:45       Page 1 of
                                                     4
        3. Debtor received an offer for the purchase of the Property from Soumitra Rayarikar and Komal
 1

 2   Gadgil (herein “the buyers”). Accompanying this offer is a good faith down payment of $13,500.00.

 3   The buyers are not related to Debtor and this is an arm’s length transaction.
 4
        4. The buyers have offered to pay the total sum of $450,000.00 (herein the “sale proceeds”), and
 5
     Debtor has agreed to this offer.
 6
        5. Escrow Information
 7

 8                                                Old Republic Title Company
                    Company Name & Address
                                                  438 N. Santa Cruz Ave.
 9                                                Los Gatos, CA 95030
                                                  (408) 354-9128
10                  Phone No.
                                                  0618020416-JM
11                  Escrow No.
12
                                                  Jennifer Morgan
                    Escrow Officer
13
        6. Real Estate Agents/ Brokers:
14
                    Party                  Real Estate Agent and/or                     Address
15
                                                    Broker
16             Debtor/ Seller                     Compass                    5330 Camden Avenue
                                             Hannah Altschuler                San Jose, CA 95124
17                                            BRE# 02079815                     (408)466-9328
                   Buyer                       Archers Homes                 2570 North First Street
18
                                               Michael Cheng                  San Jose, CA 95131
19                                            BRE# 01886927                     (408)549-9939

20      7. The total real estate commission associated with this transaction is 5.0 percent. Of this Debtor’s
21
     real estate agent will receive 2.5 percent and the buyer’s agent will receive 2.5 percent. The full amount
22
     of this commission is $22,500.00 (combined for both agents).
23

24
        8. Details of Transaction:

25              a. Sales Price: $450,000.00

26              b. Liens on the Property:
27
              Creditor             Lienholder             Amount Owed on Lien        Amount to be Paid on Lien
28            Position
           1st Mortgage            US Bank                     $221,044.58                 $221,044.58
       ________________________________________________________________________________________________
                                                          2

     Case: 19-50316         Doc# 120    Filed: 08/12/20       Entered: 08/12/20 16:54:45       Page 2 of
                                                     4
 1        2nd Mortgage/     Bank of America / Dyck-             $47,295.59                $47,295.59
           Equity Line              O’Neal
 2
              HOA             Blossom Hill Estates              $32,289.18                $32,289.18
 3                          Homeowners Association

 4              c. Escrow Fees & Closing Costs: $5,557.56
 5
                d. Reimbursement to Real Estate Agents (costs to prepare property for market): $2,126.94
 6
                e. Bankruptcy Attorneys’ fees (estimated): $5,000
 7
                f. Chapter 13 Trustee’s fees (estimated): $15,204.80
 8

 9              g. Amount of Proceeds to Debtor and non filing spouse: $99,012.35

10      9. The proceeds of the sale shall be paid to Debtor and Debtor’s non filing spouse. Debtor is in the
11
     process of amending her Chapter 13 plan to remove the mortgage arrears, and Debtor will make plan
12
     payments under her amended Chapter 13 plan.
13
        10. The fees that Debtor owes to her bankruptcy attorney for the work done to complete Debtor’s
14

15   bankruptcy case, and for the work related to this transaction will be requested as part of the sale and the

16   fees are estimated to be $5,000.00. The Chapter 13 Trustee will hold the estimated amount of attorneys’
17
     fees for 30 days from the date of the close of escrow to allow Debtor’s counsel to file a fee application
18
     and obtain a court order for allowance and payment of fees.
19

20
        11. As a condition of this transaction Old Republic Title Company shall comply with and satisfy the

21   escrow demand of Devin Derham-Burk, Chapter 13 Trustee. If the Chapter 13 Trustee does not intend
22   to submit a demand, she will notify the escrow agent in writing. Per her demand, the Trustee shall be
23
     disbursing agent on Proofs of Claim relating to this case, filed with the clerk’s office of the bankruptcy
24
     court.
25

26      12.    Debtor hereby moves this Court for an Order authorizing permission to sell the real property

27   and distribute the proceeds as set forth herein.
28

       ________________________________________________________________________________________________
                                                          3

     Case: 19-50316       Doc# 120      Filed: 08/12/20       Entered: 08/12/20 16:54:45      Page 3 of
                                                     4
     WHEREFORE, Debtor by and through her attorney of record, prays for an Order of this Court as
 1

 2   follows:

 3          1. For an Order authorizing the sale of real property commonly known as 5511 Eagles Lane,
               Unit 1, San Jose, California 95123, pursuant to Bankruptcy Code Section 363(b), to buyers
 4
               Soumitra Rayarikar and Komal Gadgil for the sum of $450,000.00 and upon the conditions
 5             and terms set forth herein.

 6          2. The trustee demand shall include an estimated sum of $5,000 in attorneys’ fees to be paid to
               Debtor’s bankruptcy attorney. The Chapter 13 Trustee will hold the estimated amount of
 7
               attorneys’ fees for 30 days from the date of the close of escrow to allow Debtor’s counsel to
 8             file a fee application and obtain a court order for allowance and payment of fees.

 9          3. That the 14 day stay pursuant to Bankruptcy Rule 6004, Stay of Order, Authorizing Use, Sale
               or Lease of Property, be waived.
10

11          2. For such further order from Court as may be just and appropriate.

12
     Dated: August 11, 2020                      Respectfully Submitted,
13

14                                               /s/ Brette L. Evans                   _
                                                 Brette L. Evans
15                                               Attorney for Debtor(s)
16

17

18

19

20

21

22

23

24

25

26

27

28

       ________________________________________________________________________________________________
                                                        4

     Case: 19-50316      Doc# 120     Filed: 08/12/20       Entered: 08/12/20 16:54:45     Page 4 of
                                                   4
